Citation Nr: 0031129	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  97-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for organic brain 
syndrome, currently rated 50 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
homonymous hemianopsia, residuals of a gunshot wound, 
currently rated 50 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
left upper extremity hemiparesis and left lower extremity 
hemiparesis, residuals of a gunshot wound.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to December 
1991.  

In a June 1995 rating action a total rating based on 
individual unemployability was denied by the regional office.  
In an April 1997 rating action the regional office confirmed 
and continued previously established individual 30 percent 
evaluations for organic brain syndrome and bilateral 
homonymous hemianopsia residuals of a gunshot wound.  The 
regional office reduced the evaluation for left upper 
extremity hemiparesis resulting from a gunshot wound from 30 
percent to 0 percent and reduced the evaluation for left 
lower extremity hemiparesis, resulting from a gunshot wound 
from 20 percent to 0 percent.  The combined rating for the 
service-connected disabilities was reduced from 80 percent to 
60 percent effective from August 1, 1997.  A total rating 
based on individual unemployability was denied.  The veteran 
submitted a notice of disagreement regarding the 1997 
decisions. 

In August 1997 the veteran was issued a statement of the case 
on the issues of entitlement to increased ratings for organic 
brain syndrome, bilateral homonymous hemianopsia, left upper 
extremity hemiparesis and left lower extremity hemiparesis.  
He submitted a substantive appeal in September 1997.  In a 
December 1999 rating action the evaluation for the organic 
brain syndrome was increased from 30 percent to 50 percent.  
The evaluation for the bilateral homonymous hemianopsia was 
also increased from 30 to 50 percent.  Service connection for 
a psychiatric condition was granted and that condition was 
evaluated with the organic brain syndrome.  The 0 percent 
evaluations for the left upper extremity hemiparesis and left 
lower extremity hemiparesis resulting from a gunshot wound 
were confirmed and continued.  Entitlement to a total rating 
based on individual unemployability was granted effective 
from September 1998.  

In August 2000 the veteran was scheduled to appear at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting in Washington, D.C.  The hearing was 
scheduled for November 13, 2000.  In an October 2000 letter, 
the veteran asked that his hearing be canceled.  The case is 
now before the Board for appellate consideration.

The record reflects that in July 2000 the veteran's 
representative indicated that the veteran wanted his total 
rating based on individual unemployability to commence in 
July 1992 rather than in September 1998.  This claim for an 
earlier effective date for the grant of the total rating 
based on individual unemployability has not been considered 
by the regional office.  It is not in an appellate status and 
is referred to the regional office for appropriate action.  
Holland v. Gober, 10 Vet. App. 433, (1997).


FINDINGS OF FACT

1.  In August 1997 the veteran was sent a statement of the 
case on the issues of increased rating for organic brain 
syndrome, increased rating for bilateral homonymous 
hemianopsia, and compensable evaluations for left upper 
extremity hemiparesis and left lower extremity hemiparesis.

2.  The veteran submitted a substantive appeal regarding the 
above matters in September 1997.

3.  In a December 1999 rating action the regional office 
increased several of his ratings and granted entitlement to a 
total rating based on individual unemployability effective 
from September 1998.

4.  In October 2000 the veteran requested that a scheduled 
hearing be canceled because his request for a 100 percent 
disability had been granted.


CONCLUSION OF LAW

The veteran's substantive appeal has been effectively 
withdrawn in writing by him and there is no appellate matter 
for the Board to consider.  38 C.F.R. § 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1997 the veteran was sent a statement of the case 
on the question of entitlement to increased ratings for his 
organic brain syndrome, bilateral homonymous hemianopsia, and 
left upper extremity and left lower extremity hemipareses.  
The veteran later submitted a substantive appeal regarding 
those questions.  He indicated on the substantive appeal that 
the benefit he wanted was a 100 percent disability rating.  
In a December 1999 rating action the evaluations for the 
organic brain syndrome and bilateral homonymous hemianopsia 
were each increased and the veteran was granted a total 
rating based on individual unemployability.  

In August 2000 the veteran was scheduled for a hearing before 
the Board in November 2000 in accordance with his request; 
however, in an October 2000 letter the veteran asked that the 
hearing be canceled.  He stated that since he had filed his 
appeal in 1997 his request for a 100 percent disability 
rating had been granted.  He stated that "[i]f my rating 
changes, then I can appeal to the board."  Under 38 C.F.R. 
§ 20.204 a substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  The Board 
can only construe the statements made by the veteran in his 
September 1997 substantive appeal and his October 2000 letter 
as constituting an effective withdrawal of the issues 
certified and developed for appellate review.  Thus, since 
the veteran has withdrawn his substantive appeal there is no 
further question for the Board to consider in this case.



ORDER

The appeal for entitlement to increased evaluations for 
organic brain syndrome, bilateral homonymous hemianopsia and 
left upper extremity and left lower extremity hemipareses is 
dismissed.



		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 6 -

- 1 -


